UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A Proxy Statement Pursuant To Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 ICO, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): T No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1811 BERING DRIVE, SUITE 200 HOUSTON, TEXAS 77057 NOTICE OF 2 TO BE HELD TUESDAY, MARCH 11, 2008 The 2008 Annual Meeting of Shareholders (“Annual Meeting”) of ICO, Inc. (the “Company”) will be held at 1811 Bering Drive, Suite 200, Houston, Texas 77057, on Tuesday, March 11, 2008, beginning at 10:00 a.m., Central Standard Time, for the following purposes: 1. to elect three Class II Directors to serve on the Board of Directors of the Company until the Company’s 2011 Annual Meeting of Shareholders, and each until their successors are elected and qualified or until their earlier resignation or removal; 2. to consider and act upon a proposal to approve the amendment and restatement of the Fourth Amended and Restated 1993 Stock Option Plan for Non-Employee Directors of ICO, Inc.; 3. to consider and act upon a proposal to ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2008; and 4. to transact such other business that may properly come before the Annual Meeting and any adjournment or postponement thereof. Only holders of shares of common stock of record on the books of the Company at the close of business on January 15, 2008 will be entitled to vote at the Annual Meeting or any adjournment thereof. A list of shareholders entitled to vote at the Annual Meeting will be available for inspection by any shareholder at the offices of the Company during ordinary business hours for a period of at least ten days prior to the Annual Meeting. WHETHER OR NOT YOU INTEND TO BE PRESENT AT THE MEETING, WE URGE YOU TO COMPLETE, DATE, SIGN AND RETURN THE ACCOMPANYING PROXY AT YOUR EARLIEST CONVENIENCE.A REPLY ENVELOPE IS PROVIDED FOR THIS PURPOSE, WHICH NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES.ALTERNATIVELY, CERTAIN SHAREHOLDERS MAY AUTHORIZE THEIR PROXY OR DIRECT THEIR VOTE BY TELEPHONE OR THE INTERNET AS DESCRIBED IN THE ENCLOSED PROXY STATEMENT.SEE “VOTING OF PROXIES” ON OF THE PROXY STATEMENT FOR MORE INFORMATION. By Order of the Board of Directors /s/ Gregory T. Barmore /s/ A. John Knapp, Jr. Gregory T. Barmore A. John Knapp, Jr. Chairman of the Board President and Chief Executive Officer Houston, Texas January 25, 2008 ICO, INC. 1811 BERING DRIVE, SUITE 200 HOUSTON, TEXAS 77057 (713) 351-4100 PROXY STATEMENT FOR THE 2008 ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON TUESDAY, MARCH 11, 2008 This proxy statement is being furnished in connection with the solicitation of proxies by the Board of Directors (the "Board of Directors" or the "Board") of ICO, Inc. (the “Company”) for use at the 2008 Annual Meeting of Shareholders (the "Annual Meeting") to be held on Tuesday, March 11, 2008, beginning at 10:00 a.m., Central Standard Time, at 1811 Bering Drive, Suite 200, Houston, Texas 77057, and at any adjournment(s) or postponement(s) thereof for the purposes set forth in this Proxy Statement and the accompanying Notice of 2008 Annual Meeting of Shareholders.The approximate date on which this Proxy Statement, the Notice of 2008 Annual Meeting and the enclosed form of proxy are first being sent to shareholders is January 30, 2008. SOLICITATION, REVOCABILITY AND VOTING OF PROXIES Voting of Proxies Shares of the Company’s common stock, no par value (“Common Stock”), represented at the Annual Meeting by an executed and unrevoked proxy in the form enclosed, will be voted in accordance with the instructions contained therein.If no instructions are given on an executed and returned form of proxy, the proxies intend to vote the shares represented thereby in favor of each of the proposals to be presented to and voted upon by the shareholders as set forth herein. The Board of Directors knows of no other matters to be presented at the Annual Meeting.If any other matter should be presented at the Annual Meeting upon which a vote may be properly taken, shares represented by an executed and unrevoked proxy received by the Board of Directors may be voted with respect thereto in accordance with the judgment of the proxies.The proxy also confers on the proxies the discretionary authority to vote with respect to any matter presented at the Annual Meeting for which advance notice was not received by the Company in accordance with the Company’s Amended and Restated Bylaws. You may submit your proxy by mail (in the enclosed postage-prepaid envelope).In addition, certain shareholders may also submit their proxies by telephone or the Internet, as described below.Please note that the following procedures are not available to all shareholders.The procedures applicable to your shares may differ depending on whether you hold your shares of record, in the Company’s 401(k) plan or in a brokerage account. If your shares are registered in your name with Computershare Investor Services, LLC, the Company’s transfer agent and registrar (“Computershare”), or your shares are held in the Company’s 401(k) plan, you may authorize a proxy for or vote such shares by telephone or the Internet: · Telephone:You may authorize a proxy for or vote your shares by telephone by calling toll free 1 (800) 652-VOTE (8683) within the United States, Canada and Puerto Rico at any time on a touch tone telephone and following the instructions provided on the recorded message.There is no charge to you for the telephone call. · Internet:You may authorize a proxy for or vote your shares via the Internet by accessing www.investorvote.com and following the steps outlined on the secured website. If your shares are registered in your name with Computershare or your shares are held in the Company’s 401(k) plan, proxies submitted by telephone or the Internet must be received by 1:00 a.m., Central Standard Time, on March 11, 2008. 1 Please note that if your shares are held in a brokerage account, the availability of voting by telephone or the Internet will depend upon the voting processes of your broker.Therefore, you should either contact your broker directly and/or follow the voting procedures in the materials you receive.If your broker permits voting by telephone or the Internet, the submission of your proxy by such means will not affect your right to revoke such proxy as described below.If your shares are not held in a brokerage account, you must submit your proxy by mail, telephone, the Internet or vote in person at the Annual Meeting. The submission of your proxy by telephone or the Internet will not affect your right to revoke such proxy as described below or to vote in person if you decide to attend the Annual Meeting. Revocability of Proxies Any proxy given by a record shareholder may be revoked by such shareholder at any time before it is exercised by (i) submitting to the Corporate Secretary of the Company a duly executed proxy bearing a later date, (ii) delivering to the Corporate Secretary of the Company a written notice of revocation, (iii) submitting a revised proxy by telephone or the Internet as described above or (iv) attending the Annual Meeting and voting in person.All written notices of revocation and other communications to the Company with respect to revocation of proxies should be sent to: ICO Inc., 1811 Bering Drive, Suite 200, Houston, Texas77057, Attention: Corporate Secretary.Any shareholder whose shares are registered in his or her name with Computershare or whose shares are held in a brokerage account must contact his or her broker or Computershare, as applicable, to revoke his or her proxy. Solicitation of Proxies The solicitation of proxies on behalf of the Board of Directors may be conducted by mail, in person or by telephone, by email or by facsimile communication.Officers and employees of the Company may solicit proxies, but they will not receive additional compensation for such services.Upon request, the Company will reimburse brokers, custodians, nominees and fiduciaries for reasonable expenses incurred by them in forwarding proxy material to beneficial owners of Common Stock. Annual Report The Company’s Annual Report to Shareholders on Form 10-K for the fiscal year ended September 30, 2007, as filed with the Securities and Exchange Commission (the “SEC”) on December 11, 2007, accompanies but does not constitute part of this proxy statement. VOTING SHARES AND VOTING RIGHTS Only holders of record of Common Stock on the books of the Company at the close of business on January 15, 2008 (the “Record Date”) are entitled to notice of and to vote at the Annual Meeting and any adjournments or postponements thereof.As of January 15, 2008, there were 27,347,998 shares of Common Stock outstanding, which is the only outstanding class of voting securities of the Company.A majority of the outstanding shares of Common Stock must be represented at the Annual Meeting in person or by proxy in order to constitute a quorum for the transaction of business.Abstentions and shares held of record by a broker or nominee that are voted on any matter are included in determining whether a quorum exists.Each holder of Common Stock shall have one vote for each share of Common Stock registered, on the Record Date, in such holder’s name on the books of the Company. Directors will be elected by a plurality of the votes cast in person or by proxy.Accordingly, the three ClassII nominees receiving the highest number of votes cast by the holders of Common Stock will be elected.There will be no cumulative voting in the election of directors.A broker non-vote or a withholding of authority to vote with respect to one or more nominees for director will not have the effect of a vote against such nominee or nominees.A broker non-vote occurs when a broker or other nominee of shares does not have discretionary authority to vote the shares and has not received voting instructions from its customer with respect to a particular matter. The affirmative vote of the holders of a majority of the outstanding shares of Common Stock represented at the Annual Meeting is required to approve the amendment and restatement of the Fourth Amended and Restated 1993 Stock Option Plan for Non-Employee Directors of ICO, Inc. (the “Director Plan”) and to ratify the appointment of the independent registered public accounting firm.The proposal to approve the amendment and restatement of the Director 2 Plan is a “non-discretionary” item, meaning that brokers who hold shares in an account for customers who are the beneficial owners of such shares may not give a proxy to vote those shares without specific instructions from their customers.Abstentions and broker non-votes will not count as votes for or against the proposal and will not be included in calculating the number of votes necessary for approval of such matter. Any other matters that come before the Annual Meeting will be decided by the affirmative vote of the holders of a majority of the outstanding shares of Common Stock entitled to vote, and voted for or against the matter.Shares not voted (whether by abstention, broker non-votes or otherwise) will have no effect on such other matters. If you have any questions, or need any assistance in voting your shares, please call the Company’s Corporate Secretary at 1 (713) 351-4100. PROPOSAL 1 ELECTION OF DIRECTORS The Board of Directors currently consists of nine directors.In accordance with the Company’s Amended and Restated Bylaws, members of the Board of Directors are divided into three classes:Class I, Class II and Class III.The members of each class are elected for a term of office to expire at the third succeeding annual meeting of shareholders following their election.The term of office of the current ClassII directors expires at the Annual Meeting.The terms of the current ClassI and ClassIII directors expire at the annual meeting of shareholders in 2010 and 2009, respectively. The Board of Directors has approved the nominations of Daniel R. Gaubert and Warren W. Wilder to fill two of the three expiring ClassII director positions.Messrs. Gaubert and Wilder currently serve as ClassII directors.John F. Gibson, who currently serves as a Class II director, will not be running for re-election as a Class II director.Accordingly, the Board of Directors has approved the nomination of Kumar Shah for election as a Class II director.If elected at the Annual Meeting, the three ClassII nominees will serve until the annual meeting of shareholders in 2011. Jon C. Biro, who previously served as a Class III director, resigned from the Board of Directors effective January 11, 2008.On January 23, 2008, the Board of Directors elected Max W. Kloesel, effective January 24, 2008,to fill the Class III director vacancy created by Mr. Biro’s resignation.In accordance with Texas law and the Company’s Amended and Restated Bylaws, a director appointed by the Board of Directors to fill a vacancy in the Board may serve for a term continuing until the next election of directors by shareholders.Accordingly, Mr. Kloesel will serve until the annual meeting of shareholders in 2009. If the three nominees for Class II director are elected at the Annual Meeting, the composition of the Board of Directors will be three Class I directors, three Class II directors and three Class III directors. The three Class II nominees receiving the affirmative vote of the holders of a plurality of the shares of Common Stock represented at the Annual Meeting will be elected.Unless the authority to vote for the election of directors is withheld as to one or more of the nominees, all shares of Common Stock represented by proxy will be voted FOR the election of the nominees.If the authority to vote for the election of directors is withheld as to one or more, but not all of the nominees, all shares of Common Stock represented by any such proxy will be voted FOR the election of the nominee or nominees, as the case may be, as to whom such authority is not withheld. If a nominee becomes unavailable to serve as a director for any reason before the election, the shares represented by proxy will be voted for such other person, if any, as may be designated by the Board of Directors.The Board of Directors has no reason to believe that any nominee will be unavailable to serve as a director.All of the nominees have consented to being named herein and to serve if elected. Any director vacancy occurring after the election may be filled by the affirmative vote of a majority of the remaining directors, even if less than a quorum of the Board of Directors.A director elected to fill a vacancy will be elected for the unexpired portion of the term of his predecessor in office. 3 Nominees for Election The following table sets forth the name, age and positions with the Company of each nominee for election as a director of the Company: Name Age Position with the Company Daniel R. Gaubert 58 Class II Director Kumar Shah 57 Nominee for Class II Director Warren W. Wilder 50 Class II Director Daniel R. Gaubert.Mr. Gaubert was first elected to the Board of Directors in July 2006 and is a member and the Chairman of the Audit Committee.Mr. Gaubert served as Chief Accounting Officer of Kellogg Brown and Root, an engineering, construction and services company (“KBR”), from May 2003 until May 2005, and served as a consultant to KBR until June 2006.Prior to his employment with KBR, Mr. Gaubert served in various capacities at McDermott International Inc., an engineering and construction company, including as Chief Financial Officer, from 1996 to 2001.Mr. Gaubert has over 30 years of experience in operational and corporate accounting, tax, finance and audit functions. Kumar Shah. Mr. Shah is currently an independent advisor and consultant to private equity firms in the evaluation of mergers and acquisitions of specialty chemical companies. From 2005 to 2007, Mr. Shah provided exclusive independent advisory services to Bear Stearns Merchant Banking Partners, an institutional private equity fund. From 2001 to 2004, Mr. Shah was a Senior Vice President of Corporate and Business Development for Noveon International Corporation(now a division of Lubrizol), a producer of polymers and specialty additives.Mr. Shah has over 28 years experience in management, strategic planning and business development in the chemicals industry. He currently serves on the board of directors of two privately-held companies: Premium Molding, Inc., in the plastics blow molding business, and Theraject, Inc., in the business of developing drug delivery devices. Mr. Shah received an MBA in Finance and International Business from New York University, a Masters of Science degree in Polymer Science from the Polytechnic Institute of Brooklyn and a Bachelor of Technology degree in Chemical Engineering from the Indian Institute of Technology, Bombay. Warren W. Wilder.Mr. Wilder was first elected as a Class II director in July 2006 and is a member of the Compensation Committee and the Governance and Nominating Committee.Mr. Wilder currently serves as Senior Vice President – Olefins for Westlake Chemical Corporation.Prior to joining Westlake Chemical Corporation in January 2000, Mr. Wilder was an executive with Koch Industries, Inc. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF EACH OF THE NOMINEES LISTED ABOVE FOR ELECTION TO THE BOARD OF DIRECTORS. Continuing Directors and Executive Officers The following table sets forth certain information with respect to the Company’s ClassI and ClassIII directors, whose terms of office do not expire at the Annual Meeting, and certain executive officers of the Company and its subsidiaries: Name Age Position with the Company Directors: Gregory T. Barmore 66 Class I Director and Chairman of the Board of the Company Eric O. English 49 Class III Director David E.K. Frischkorn, Jr. 56 Class III Director A.
